Title: To James Madison from Nathan Dane, 24 July 1802
From: Dane, Nathan
To: Madison, James


Sir
Beverly July 24. 1802
The inclosed commission and letter have Just been handed to me—which I return to you. I doubt if [I] am the person intended. And if I am, such a commission could not induce me to change a resolution not to accept any appointment. Your obedient servant
Nathan Dane
To Mr. Madison—private.
I am exceedingly sorry you and the presidt. have been so misinformed as to one or two of the characters on the list—party politics out of the question they are Justly considered fitter subjects of guardianship than of appointments—whatever may be the present state of politics good men can have but one object—and that is the union, prosperity, and respectability of a common country.
 

   
   RC (DNA: RG 59, LAR, 1801–9, filed under “Dane”). Docketed by Jefferson. Enclosures not found.



   
   Nathan Dane (1752–1835), a lawyer and former Continental congressman (1785–88) who attended the Hartford Convention in 1814, refused the office of commissioner of bankruptcy (Fischer, Revolution of American Conservatism, pp. 247–48).


